Barnes, J.,
dissenting.
I am unable to concur in the majority opinion. The testimony in this case clearly shows that the Chicago, Rock Island & Pacific Railway Company had constructed a bridge across Antelope creek several blocks .to the south and east of the plaintiff’s premises; that the bridge was so constructed that the current of the creels: floAved against the west abutment thereof; that it Avas so constructed as to properly carry off all ordinary flood water. It appears, however, that, when the floods came down the valley of Antelope creek, the height of the Avater was so great that it broke over the dike on the Avest and south side of the bridge, and a large part of the floods flowed down on the southwest side of the track along the ditches and borrow pits until it reached a point near plaintiff’s premises, Avhere that part of the flood was augmented by the waters which flowed north and east from Sixteenth street in said •city, and that the flood waters then broke over the Rock Island tracks in an immense volume, and flowed into the plaintiff’s shops to the depth of about three feet; that such condition existed for a considerable time before the conduits under O and N streets were filled up, and before the waters overflowed the channel of Antelope creek.
The defendant also introduced testimony which showed that,' when the flood of May 17, 1909, occurred, there was *525an unusual and excessive rainfall, which, amounted to about 4.7 of an inch within a very short time, and, when the flood waters came down the Antelope creek valley from the south, there was a wall of water, which the witnesses described as something over 3 feet in height, which covered the whole valley. Defendant’s testimony also showed that, when the flood of August 29, 1910, occurred, there was a rainfall of something over 8 inches over the area drained by the Antelope creek, and that the floods in question were the greatest and highest ever known to occur in the Antelope valley within the memory and experience of the oldest inhabitants of the city. The evidence shows that the railroad bridge above mentioned was not erected on any street, highway or public ground of the city, but was constructed on private property purchased or condemned by the Rock Island Railway Company, and was erected under the supervision of the sanitary drainage district. The city, therefore, had no jurisdiction over the. matter, and should not be held liable for the negligent construction of the bridge, if such construction was negligent.
In constructing and operating the railroad, the company was acting for itself, and not for the city. It was no-more the city’s agent than is an individual licensed by ordinance or resolution to engage in some legitimate private business requiring such license or authority. If the railroad company disobeyed the law, or was negligent in building or operating its road, the city Was no more responsible therefor than it would be for the tort of a private individual in the pursuit of his business. City of Denver v. Bayer, 7 Colo. 113; Bancroft v. City of San Diego, 120 Cal. 432; Murphy v. City of Chicago, 29 Ill. 279; Purinton v. Somerset, 174 Mass. 556. The evidence on this question alone was sufficient to authorize the jury to return a verdict for the defendant.
Again, the jury were correctly instructed that, if the floods of which the plaintiff complained, were caused by such unusual and extraordinary rainfalls as amounted in law to an act of Cod, then they shonld find for the defend*526ant. As I view tbe evidence in tbis case, it was not only amply sufficient, but as a matter of fact required tbe jury to return a verdict in favor of tbe city.
For tbe foregoing reasons, I am of opinion that tbe judgment of tbe district court should be affirmed.
Hamer, J., concurs in tbis dissent.